COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00282-CV


Leticia C. Garcia                         §    From County Court at Law No. 1

                                          §    of Tarrant County (2014-002225-1-A)
v.
                                          §    June 28, 2018

Preston R. Ennis                          §    Opinion by Justice Meier

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s July 14, 2017 order. It is ordered that the order

of the trial court is reversed, and we render a judgment granting Leticia C.

Garcia’s petition for bill of review and setting aside the trial court’s default

judgment, and we remand this cause to the trial court for further proceedings.

      It is further ordered that Appellee Preston R. Ennis shall pay all costs of

this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Bill Meier
                                          Justice Bill Meier